Citation Nr: 1803027	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  10-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected through and through gunshot wound to muscle groups XIX and XX.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from January 1951 to August 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2015 and November 2016, the Board remanded this claim for additional development. In August 2017, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA). See 38 C.F.R. § 20.901 (2017). A VHA opinion was received in October 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder, to include as secondary to service-connected through and through gunshot wound to muscle groups XIX and XX.

In August 2017, the Board referred this case for an expert medical opinion from the Veterans' Health Administration (VHA), which was provided in October 2017. A copy of the medical opinion was provided to the Veteran, and he was offered the opportunity to present additional evidence or argument in response. See 38 C.F.R. § 20.903 (2017); Thurber v. Brown, 5 Vet. App. 119 (1993).

The Veteran submitted additional evidence in the form of a statement. The Veteran indicated that he did not waive RO consideration of the evidence and requested that his case be remanded to the RO for consideration of the new evidence in the first instance. See November 2017 Medical Opinion Response Form. 

Therefore, the case must be remanded to the RO for initial consideration of the additional evidence. 38 C.F.R. § 20.1304 (c) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Review the Veteran's claim for entitlement to service connection for a low back disorder, to include as secondary to service-connected through and through gunshot wound to muscle groups XIX and XX, in light of all evidence of record, including the statement received at the Board in November 2017. 

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response.

3. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




